888 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth CircuitDennis R. BAUR, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 89-1093.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1989.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Dennis R. Baur appeals from the district court's judgment granting the government's motion to dismiss his petition to quash summonses by which the Internal Revenue Service (IRS) sought to obtain information from several institutions that possess or have control of Baur's financial assets.  The appellee has filed a motion to dismiss this appeal as moot, the IRS having obtained compliance with the summonses Baur sought to quash.


3
Because the IRS has obtained compliance with the summonses, there is no longer any live controversy between the parties.  Accordingly, the appeal is moot.  See United States v. Aquinas College Credit Union, 635 F.2d 887, 888 (6th Cir.1980), cert. denied, 450 U.S. 1042 (1981).


4
The appellee's motion to dismiss the appeal as moot is granted.  Rule 9(b)(6), Rules of the Sixth Circuit.